Citation Nr: 0735784	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-34 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for right 
knee chondromalacia.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to October 
1988.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2003 rating decision in which the RO denied the 
veteran's claim for  service connection for PTSD and a March 
2004 rating decision in which the RO denied his claim for an 
increased rating for right knee chondromalacia.  The veteran 
filed a notice of disagreement (NOD) addressing both claims 
in April 2004.  A statement of the case (SOC) was issued in 
July 2005, and the veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in 
August 2005.

During the pendency of the appeal, in an October 2006 rating 
decision, the RO granted a total temporary rating for the 
veteran's right knee, effective April 7, 2006 to July 1, 
2006.  Consideration of the claim for increase excludes the 
period during which the temporary total rating was in effect.

In June 2007, the veteran and his spouse testified during a 
video conference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record. 

The Board's decision denying the veteran's claim for service 
connection for PTSD is set forth below.  The claim for 
increased rating for right knee chondromalacia is addressed 
in the remand following the order; this matter is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Service medical records reflect diagnoses of adjustment 
disorder and passive/aggressive avoidant and dependent 
personality traits (after an apparent suicide attempt), prior 
to the veteran's alleged in-service personal assault, and a 
request for a mental health evaluation of the veteran after 
an unexcused absence of two months.

3.  While, post-service, the veteran has been diagnosed with, 
inter alia, PTSD, the veteran accounts of an in-service 
personal assault have not been consistent, and there is no 
credible evidence to corroborate the occurrence of this 
claimed in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a December 2002 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for PTSD, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The May 2003 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  Hence, the December 2002 letter-
which meets the first three of Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice 
requirements.  While the veteran has not explicitly been 
advised to provide any evidence in his possession that 
pertains to his claim, the claims file reflects that the 
veteran has submitted evidence in support of his claim.  
Given that fact, as well as the RO's instructions to him, the 
Board finds that the veteran has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to this claim.  Accordingly, on these facts, the 
RO's omission is harmless.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).

The Board notes that a March 2006 post-rating letter informed 
the veteran how disability ratings and effective dates are 
assigned, as well as the type of evidence that impacts these 
determinations.  However, the timing of this notice also is 
not shown to prejudice the veteran. As the Board's decision 
herein denies the claim for service connection for PTSD, no 
effective date or higher rating is being, or is to be 
assigned.  Accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, outpatient treatment records from the VA 
Medical Center (VAMC) in Bath, New York, and reports of VA 
examination.  Also of record and considered in connection 
with the claim is the transcript of the veteran's Board 
hearing, as well as various written statements provided by 
the veteran and his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter herein 
decided,  at this juncture.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Service Connection for PTSD

A.  Factual Background

Service medical records reflect that the veteran's entrance 
physical examination from April 1987 was negative for any 
psychological abnormalities.  In January 1988, the veteran 
presented to the emergency room at Great Lakes Naval Hospital 
after an overdose of Tylenol and Entex secondary to many 
family problems and subsequent to an angry telephone call 
with his mother.  It was noted that the veteran himself 
described his performance in service up to this point as 
"marginal".  A general physical examination and 
neurological examination were within normal limits.  On 
mental status examination, the veteran, then 19 years old, 
was noted to be in no acute distress.  His motor and thought 
process abilities were described as normal and his affect was 
of normal intensity.  The diagnosis was adjustment disorder 
with depressed mood, resolved, and a resolved suicidal 
gesture.  

The veteran then was seen for a psychological consultation 
after being discharged from the psychology ward.  According 
to this record, the veteran was motivated to return to duty 
and denied suicidal ideations, plan or intent.  Impression of 
the service clinical psychologist was that the veteran had an 
adjustment disorder, resolved, and he recommended a return to 
duty.  No scheduled follow-up was indicated.

Service records reflect that the veteran was absent without 
leave for two months (from July 1, 1988 to September 14, 
1988).

On September 14, 1988, it was noted that the veteran had 
returned from more than two months of unexcused absence and 
that he had gone home because he could not cope with the 
Navy.  He decided to return to service because he was tired 
of being a fugitive.  He wanted a separation regardless of 
its characterization.  He denied any homicidal or suicidal 
ideation.  His thought, speech pattern and content were 
within normal limits.  The recorded plan was to proceed with 
an administrative separation.

A September 19, 1988 service medical record includes a 
notation that the veteran was aloof and sometimes hard to 
find on board ship.  It also was noted that the veteran felt 
like he was "out of control" with his behavior.  For 
example, he spent the weekend at his sister's house in San 
Diego and was involved in domestic violence between her and 
her husband.  While the medical observer expressed that he 
did not believe that the veteran was a significant suicide 
risk, he opined that the veteran's potential for further 
service was non-existent, that he had limited coping skills 
and minimal family support to help with his personal 
problems.

Another September 1988 mental health unit record reflects 
that the veteran had thoughts of again taking an unexcused 
absence, but he did not want to get into any trouble.  It was 
noted that the veteran was negative for any suicidal or 
homicidal ideation.  The examiner diagnosed adjustment 
disorder with mixed features (Axis I) and a personality 
disorder not otherwise specified with passive/aggressive 
avoidant and dependent features (Axis II).  

Later in September 1988, a physician aboard the USS DENVER 
requested a mental health evaluation of the veteran after his 
return from two months of unexcused absence.  In the request, 
it was indicated that the veteran's adjustment disorder 
represented a risk or liability to the veteran or others 
while he was on board ship.  The record of evaluation 
includes a notation that the veteran had chronic 
dissatisfaction with the U.S. Navy and his separation from 
his wife and family.  It was noted that the veteran indicated 
that he was not able to cope with separation from his wife, 
worry about her health, and pressure from the ship to conform 
to the rules.  

It also was noted that the veteran returned to duty from two 
months as a fugitive on September 13, 1988 and, that, at the 
end of the month, he had symptoms such as irritability, loss 
of appetite, nausea, and restless sleep.  He stated that if 
he were not discharged he would kill himself.  The veteran 
denied any homicidal ideation or intent.  The examiner 
diagnosed mild adjustment disorder with mixed features, and 
personality disorder not otherwise specified with 
passive/aggressive avoidant and dependent features .  The 
veteran was found fit for full duty.  It was noted that he 
should not be considered mentally ill, but that he manifested 
a disorder of character or behavior which rendered him 
unsuitable for continued adequate naval service.  He was 
specifically not judged to be suicidal or homicidal, but 
presented a continued risk of harm to himself or others if 
returned to service.  

In October 1988, it was again noted that the veteran felt 
like going on an unexcused absence as he was worried about 
his wife's status.  He continued to have sporadic thoughts of 
beating others up, but had made no attempts to fight.  His 
thoughts and speech were within normal limits.  There was no 
current suicidal, homicidal, or paranoid ideations and for 
any current psychological symptoms.  The examiner noted 
alcoholism in the family and diagnosed adjustment disorder 
with mixed features , and a personality disorder not 
otherwise specified with passive/aggressive, and dependent 
and avoidant features.  

That same month he was administratively discharged from 
service.  The report of his separation examination of October 
1988 includes noted  psychological abnormalities, including 
documented adjustment disorder with passive/aggressive 
avoidant and dependent personality traits and no indication 
of suicidal or homicidal ideation.  On the contemporaneous 
report of medical history prepared in connection with the 
separation examination, the examiner wrote that the veteran 
had attempted suicide in boot camp (the overdose of pills in 
January 1988) and that he had been diagnosed with adjustment 
disorder and depressed mood.

In a November 2002 signed statement, the veteran alleged that 
he was forcibly sodomized in the bunkroom living quarters 
during the nighttime by an unknown number of assailants in a 
surprise attack.  He asserted that he was first beaten into 
submission and then sodomized with a broomstick, but that he 
was unable to identify any of the attackers.  He indicated 
that he was left in the bunkroom where the incident took 
place.

In December 2002, the RO provided the appellant with a 
questionnaire relevant to PTSD claims based on a personal 
assault.  In his  December 2002 response, he indicated that 
that he went to sick call after the sexual assault but was 
too ashamed to tell anyone his real reason for being there.  
He indicated that, after the attack, he requested a transfer 
of duty stations; that he tried to take leave as often as 
possible; that his performance evaluations dropped 
drastically; that he had extreme episodes of depression, 
anxiety, panic attacks; that he overdosed on prescription 
medications whenever he could to hide from himself; and that 
he later encountered legal problems related to alcohol and 
substance abuse.

In a December 2002 letter, a senior social worker at the 
Steuben County Mental Health Center in New York noted that 
the veteran began treatment there in July 2002, on an 
outpatient basis for individual therapy, and that he was seen 
on average about twice a month.  It was noted that the 
treatment focused on assisting the veteran to cope better 
with stress, particularly the sexual assault that the veteran 
reported occurred on the USS DENVER in September 1988.  The 
social worker indicated that the veteran was making slow, but 
steady progress in therapy.  Noted chief symptoms were 
flashbacks, intrusive thoughts and memories, intense anxiety 
and extreme irritability; prognosis was described as guarded.

The report of a January 2004 fee-based VA examination 
reflects a diagnosis of PTSD.  The examiner noted the 
veteran's report that, prior to military service, while in 
grade school, he constantly was getting into trouble and that 
he had been kicked out of school four or five times.  He also 
admitted to an attitudinal problem in that he often "talked 
back."  He further indicated that, after induction and 
assignment to the USS DENVER, he was somewhat ostracized 
because he was reluctant to get involved in drugs and 
substance abuse.  He said that some sailors did not talk to 
him.  He also indicated that, when his wife became ill while 
he was on board ship, he requested a temporary leave to take 
care of her, but that he stayed home with his wife for 57 
days.  He reported that, subsequent to this unauthorized 
leave, he volunteered to go back to his ship.

The examiner further noted that the veteran fought with his 
roommate when he arrived back on board ship and that he found 
himself somewhat isolated, constantly felt uneasy, as if 
other sailors were going to jump on him while the ship was 
out on maneuvers.  The veteran reported that he was afraid 
and apprehensive and that he hid himself in the marine 
barracks which were empty at the time.  The veteran recalled 
that, one night, five sailors wearing ski masks in the dark 
inserted a broomstick into his anus.  The veteran indicated 
that he was humiliated and upset; he indicated his fear that 
they were going to do more things to harm him if he reported 
so he kept quiet, felt very ashamed, and never told anyone.

It was noted that veteran went to the captain about the drug 
problem aboard the USS DENVER and that was why he was removed 
from the ship and placed in a disciplinary holding unit off 
shore.  The veteran admitted that he was quite depressed 
then, contemplated suicidal ideation, and felt ashamed with 
crying spells and suicidal ideation.  He told the examiner 
that he was an outpatient at a hospital in the San Diego area 
for almost two and a half months until he was discharged on 
medical grounds.

The veteran further reported that, post service, he was very 
reclusive and could not hold a job.  He eventually was self-
employed as a landscaper.  Post service he also drank a lot, 
for various reasons including to ease his anxiety.  The 
veteran said that his most difficult problem is dealing with 
other people, especially if they are authority figures, and 
is overwhelmed by stress, and suffers from depression and 
insomnia.  

On mental status examination, the examiner noted that there 
was an indication of mood swings.  According to the veteran, 
when on the high end of mood swings, he did not eat or sleep 
and can function for several nights.  The veteran stated that 
he has a lot of flashbacks from service, including the 
alleged sexual assault.  It was noted that the veteran was 
constantly hyper vigilant, guarded and distrustful.  
Otherwise, the veteran was functioning at about average 
intellectual capacity and showed no signs of any delusional 
ideas or thought disorder.  He experienced no visual or 
auditory hallucinations.  He was cranky and irritable, 
assuming others thought ill of him.  There was no cognitive 
impairment and judgment was noted as fair. The examiner 
diagnosed PTSD, anxiety disorder not otherwise specified with 
mood disorder not otherwise specified and a history of 
alcohol dependence (Axis I); as well as personality disorder 
not otherwise specified (Axis II).  

During his June 2007  Board hearing, veteran testified that 
he enjoyed being a machinist mate in the Navy on board the 
USS DENVER.  He explained that he had been on an unexcused 
absence taking his wife back home to the Newark and New York 
area because she could not handle life in California when he 
was on board ship.  He indicated that he turned himself in 
and returned to his ship because he liked his job.  He 
further indicated that, after his return, when his ship went 
to sea on maneuvers off the coast of San Diego, he was 
attacked one night, beaten pretty bad and assaulted.  He 
indicated that he did not know the number of men who attacked 
him, but said that he was assaulted with a broomstick.  He 
testified that he did not remember much of the incident and 
that he was not hurt really, really bad, but that he did hide 
on ship for almost two weeks.  He testified that he never 
showed for General Quarters and that someone found him 
sleeping underneath the barracks bunk on another part of the 
ship.  He said that he had to go to the Captain's Mast, but 
did not relate any punishment and did not remember how he 
left the ship.  The veteran testified that he was sent to a 
disciplinary unit on the naval base at San Diego.  Although 
he spoke with his wife and a psychiatrist, he did not tell 
anyone of the assault as he was pretty upset and pretty 
ashamed of what had happened and he did not seek medical 
treatment.  (Transcript at pp. 4-5).  The veteran testified 
that he just buried the incident and left it alone and did 
not want to think about it.  (Transcript at p. 6).  He said 
that the sexual assault occurred approximately one month 
before his discharge from service.  (Transcript at p. 7).  He 
did not recall how he got off the ship or how he got to the 
disciplinary holding unit on base.  He testified that he kept 
telling a psychiatrist that he needed to go home and she made 
him sign a paper that he would not kill anyone, but that he 
did not remember much else of that month but for telephoning 
his wife.  He also claimed that his injured knee had 
something to do with his discharge.  (Transcript at pp. 7-8).

The veteran's wife testified that although he never told her 
of the sexual assault until approximately 2000, he had 
changed from September 1988 onwards.  She testified that 
before he loved his job on ship and that he was wonderful and 
amazing in taking her home back East when she had problems 
coping as the spouse of a shipboard sailor.  After the 
incident he was a whole different person, she said, and when 
he got home things just went down hill.  He drank, got in 
trouble and was emotionally abusive, she said.  (Transcript 
at pp. 5-6).  

B.  Analysis

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2007).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  In this case, the veteran served 
during a period of peacetime from July 1987 to October 1988. 
Hence, he did not engage in combat, and his alleged stressor 
is not related to combat.  Furthermore, the veteran is not 
claiming his stressor is related to combat.  In these 
circumstances, where the alleged stressor is not combat 
related, the veteran's lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993); Doran v. Brown, 6 Vet. App. 283, 289-290 
(1994).

The Board recognizes that the present case falls within the 
category of situations, to include allegations of sexual 
assault, in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the veteran complains.  See, e.g., Patton v. West, 12 Vet. 
App. 272, 281 (1999).  The provisions of § 3.304(f) reflect a 
recognition that service records may not contain evidence of 
personal assault, and that alternative sources, including 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, may 
provide credible evidence of an in-service stressor premised 
on personal assault.  See YR v. West, 11 Vet. App. 393, 399 
(1998).  See also VA Adjudication Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 1, Section D, Topic 17, Developing Claims 
for Service Connection for PTSD Based on Personal Trauma 
(Dec. 13, 2005).

Specifically, under 38 C.F.R. § 3.304(f)(3) (2007), if a PTSD 
claim is based on an in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases, and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. 
§ 3.304(f)(3) (2007).

The Board acknowledges that the veteran was diagnosed with 
PTSD by a fee-based physician in January 2004 (apparently, 
although not explicitly, associated with the veteran's 
alleged in-service sexual assault).  That diagnosis 
notwithstanding, after carefully considering the evidence of 
record in light of the above-noted legal authority, the Board 
finds that there is no credible supporting evidence that the 
veteran's claimed in-service personal assault-his only 
alleged in-service stressor-actually occurred.  

The veteran has had full opportunity to set forth his 
allegations regarding PTSD during his June 2007 Board 
hearing, as well as in various written statements, to include 
his response to the personal assault development letter in 
December 2002.  

At the outset, the Board points out some inconsistencies in 
the veteran's own testimony and statements regarding details 
of the stressor.  For example, during his Board hearing, he 
veteran testified that he could not recall how many people 
attacked him when he was assaulted with a broomstick, but he 
told the January 2004 VA examiner that five men in ski masks 
had assaulted him.  He also said that he was on board ship 
for two weeks and was on shore as an outpatient for more than 
two months before discharge, but these time frames are not 
consistent with his service records.  In addition, although 
the veteran states that he was sexually assaulted by fellow 
sailors on the USS DENVER on or about September 10, 1988, 
service records show that he was still absent without leave 
until September 13 or 14, 1988, when he was seen by medical 
staff and said that he wanted a separation from service.  

Although VA does not require an exact memory of past events, 
the discrepancies loom larger in this case because there is 
no evidence that provides, or event tends to provide, 
independent corroboration of the veteran's claimed in-service 
stressor, but there is evidence that, during service, the 
veteran was dissatisfied with the Navy and with his 
separation from his wife and family.  

Careful review of the record reveals nothing in the veteran's 
personnel file or service medical records to reflect that a 
report of any physical assault or attempted rape was made or 
that medical attention was provided for such an assault.  
There also is no record that the veteran spoke to the ship's 
captain about a drug problem, as claimed.  However, the 
evidence does reflect diagnoses of adjustment disorder and 
passive/aggressive avoidant and dependent personality traits 
(after an apparent suicide attempt), prior to the veteran's 
alleged in-service personal assault, and that around 
September 1988 (the alleged time of the sexual assault), a 
physician on the USS DENVER requested a mental health 
evaluation of the veteran after his unexcused absence of two 
months.  

The Board has considered the claim in view of 38 C.F.R. 
§ 3.304(f)(3) and the relevant provisions of VA's 
Adjudication Manual as regards regarding .  However, no 
additional credible supporting evidence pertaining to the 
veteran's claimed in-service stressor has been submitted.  

Aside from the veteran's own statements and testimony, the 
only pertinent evidence added to the record-his wife's June 
2007 testimony that the veteran changed before and after 
September 1988 and the January 2004 VA examiner's diagnosis 
of PTSD-does not corroborate the occurrence of the alleged 
sexual assault at sea.  

The VA examiner's report simply recites history as reported 
by the veteran many years after the alleged incident.  The 
Board further notes that the mere fact that has a diagnosis 
of PTSD-apparently, in part, on the basis of the examiner's 
acceptance of the veteran's self-reported history-does not 
establish the that that history, in fact occurred.  Credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  See Moreau, 9 Vet. App. at 396.

While the veteran's spouse testified generally to the mood 
changes which overcame the veteran before and after September 
1988, she has not indicated any personal knowledge of the in-
service event alleged by the veteran, nor has she asserted 
knowledge of the event at a time contemporaneous to the 
event.  In fact, during her hearing testimony, she admitted 
that she was unaware of the alleged sexual assault for 12 
years before the veteran told her in approximately 2000.  At 
best, her testimony merely reflects a reiteration of what the 
veteran told her, and, as such, cannot serve to corroborate 
the veteran's claimed in-service stressor.

The Board has considered the circumstances of the veteran's 
service as documented by his personnel and service medical 
records, as well as all pertinent medical and lay evidence in 
the adjudication of this appeal.  The fact remains, however, 
that because the veteran's alleged in-service stressor is not 
combat related, credible evidence other than the veteran's 
own assertions is needed to corroborate the occurrence of the 
claimed stressful experience.  Simply stated, such evidence 
is lacking in this case, and there is nothing within the 
provisions of 38 U.S.C.A. § 1154(b) (or elsewhere) that 
provides an exception to this evidentiary requirement.

While the veteran has argued that the record reflects that 
the veteran experienced changes in behavior in service, which 
resulted in his discharge from service ((see 38 C.F.R. 
§ 3.304(f)(3) (2007) (evidence of behavior changes is one 
type of relevant evidence that may be found in alternative 
sources of evidence)), service medical and personnel records 
reflect that, rather than behavior changes following a 
claimed assault, the veteran's administrative discharge from 
service resulted from concerns of the veteran and Navy 
officials regarding his dissatisfaction with the Navy and his 
separation from his wife and family, as well as his 
personality disorder noted before September 1988.  Given 
these facts, the lack of any supporting evidence from 
alternative sources, and the veteran's inconsistencies in the 
details concerning the alleged in-service stressor, the Board 
finds that submitting the case for an appropriate medical or 
mental health professional for an opinion as to whether the 
overall evidence indicates that a personal assault occurred 
is not warranted.  See 38 C.F.R. § 3.304(f)(3).

As the foregoing discussion makes clear, on these facts, 
there simply is no credible evidence supporting the veteran's 
assertions that his in-service stressor actually occurred-an 
essential criterion for a grant of service connection for 
PTSD.  Accordingly, the Board must conclude that the veteran 
has not met the regulatory requirements for service 
connection for PTSD, and that, on this basis, his claim must 
be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, under these circumstances-in which there 
is a lack of any credible evidence to support the occurrence 
of the alleged in-service stressor, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

Pertinent to the claim for an increased rating for right knee 
chondromalacia, the Board notes that the RO issued a SOC on 
this matter in July 2005.  The record reflects that the RO 
certified the case to the Board on June 8, 2007.  In the 
interim, the RO received additional evidence pertinent to the 
veteran's claim for a higher rating for right knee 
chondromalacia, including a private medical record dated in 
September 2005 which notes the veteran's complaint that his 
right knee symptoms had worsened and that he desired some 
type of injection to relieve pain in his right knee.  The RO 
has not considered the additionally received evidence in 
adjudicating the increased rating claim on appeal.  Under 
these circumstances, the Board has no alternative but to 
remand this matter to the RO for consideration of the claim 
in light of the additional evidence received, in the first 
instance, and for issuance of a SSOC reflecting such 
consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2006).

Prior to the RO's readjudication of the claim, the Board 
finds that additional development of the claim is warranted.

The Board notes that the veteran was last examined by the VA 
in July 2005, before the issuance of the SOC and two months 
before the date of the new evidence cited above.  Given the 
suggestion of possible worsening of the service-connected 
disability, the Board finds that a more contemporaneous 
examination would be helpful in resolving the claim for 
increase remaining on appeal.  See 38 U.S.C.A. § 5103A.

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The veteran is hereby advised that failure 
to report to the scheduled examination shall result in denial 
of his increased rating claim.  See 38 C.F.R. § 3.655(b).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.

Prior to arranging for the veteran to undergo examination, 
the RO should obtain all outstanding VA records.  The claims 
file currently contains medical records from the Bath VAMC 
from October 2001 to November 2005.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain from the Bath VAMC all 
outstanding records of treatment since November 2005, 
following the requirements of current 38 C.F.R. § 3.159 as 
regards obtaining records from Federal facilities.

Additionally, to ensure that all due process requirements are 
met, the RO should also give the veteran another opportunity 
to present pertinent information and/or evidence, notifying 
him that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO 
should request that the veteran furnish all pertinent 
evidence in his possession, as well as ensure that its 
decision meets the notice requirements of the recent decision 
in Dingess/Hartman (cited to above)-specifically as regards 
assignment of disability ratings and effective dates-as 
appropriate.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103 and 5103A (West 
2002 & Supp. 2007) and 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Therefore, in addition to complying with the specific actions 
requested below, the RO should also take any other 
notification and/or development action required by the VCAA 
prior to readjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Bath 
VAMC all records of medical evaluation 
and/or treatment of the veteran from 
November 2005 to the present.  In 
requesting these records, the RO must 
follow the procedures of current 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
for increased rating for right knee 
chondromalacia.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of Dingess/Hartman (cited to 
above)-specifically as regards disability 
ratings and effective dates-as 
appropriate. 

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all records and/or responses 
received have been associated with the 
claims file, the RO should arrange for the 
veteran to undergo a VA orthopedic 
examination of his right knee, by a 
physician, at an appropriate medical 
facility.  The entire claims file must be 
made available to the physician designated 
to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all findings made 
available to the examining physician prior 
to the completion of his or her report) 
and all clinical findings should be 
reported in detail.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
increased rating for right knee 
chondromalacia.   If the veteran fails, 
without good cause, to report to the 
scheduled examination, the RO should apply 
the provisions of 38 C.F.R. § 3.655(b) as 
appropriate.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence (to particularly 
include the evidence received, but not 
considered by the RO, in September 2005) 
and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


